DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on August 26, 2021 & July 13, 2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, the recitation “in particular an extendable work 5surface, extendably-supported on a furniture carcass in at least one position relative to the furniture carcass” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention, thereby rendering the metes and bounds of patent protection sought by applicant unascertainable; the phrase “the extension rail” line 5, is unclear and confusing since it is not known whether the recitation is a new and distinct limitation or a reference back to the previously defined “at least one extension rail”; the phrase “the second locking component” lines 9-10 & 11, is unclear and confusing since it is not known whether the recitation is a new and distinct limitation or a reference back to the previously defined “at least one second locking component”; in lines 11-12, the phrase “a locking element for releasably locking the first locking component” is unclear and confusing as presently set forth since the disclosure as originally filed supports the aspect of the first locking component releasably locking the locking element, but not the reverse effect as claimed (note page 6).  In Claim 3, the recitation “wherein it is preferably provided that the coupling portion is coaxially arranged to the pivoting axis of the locking element” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “wherein it is preferably provided that” are part of the claimed invention, thereby rendering the metes and bounds of patent protection sought by applicant unascertainable; the phrase “the coupling portion” line 3, is unclear and confusing since it is not known whether the recitation is a new and distinct limitation or a reference back to the previously defined “at least one coupling portion” of claim 2.  In Claim 4, the phrase “the second locking component” line 1, is unclear and confusing since it is not known whether the recitation is a new and distinct limitation or a reference back to the previously defined “at least one second locking component”; the phrase “the two locking components” line 2, is unclear and confusing since it is not known whether the recitation is a new and distinct limitation or a reference back to the previously defined “a first locking component” & “at least one second locking component”.  In Claim 5, the phrase “the second locking component” line 3, is unclear and confusing since it is not known whether the recitation is a new and distinct limitation or a reference back to the previously defined “at least one second locking component”.  In Claim 6, the phrase “the second locking component” lines 2-3, is unclear and confusing since it is not known whether the recitation is a new and distinct limitation or a reference back to the previously defined “at least one second locking component”.  In Claim 7, the phrase “the second locking component” line 1, is unclear and confusing since it is not known whether the recitation is a new and distinct limitation or a reference back to the previously defined “at least one second locking component”.  In Claim 8, the recitation “wherein it is preferably provided that the at least one fastening device is configured to be fixed to a drawer pull-out guide, particularly preferred to the carcass rail of the drawer pull-out guide” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases “wherein it is preferably provided that” & “particularly preferred” are part of the claimed invention, thereby rendering the metes and bounds of patent protection sought by applicant unascertainable.  In Claim 11, the phrase “the first locking device” line 2, is unclear and confusing since it is not known whether the recitation is a new and distinct limitation or a reference back to the previously defined “at least one locking device”; the recitation “wherein it is preferably provided that the locking elements of the two locking devices are configured to be connected to one another in a movement-coupled manner” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “wherein it is preferably provided that” are part of the claimed invention, thereby rendering the metes and bounds of patent protection sought by applicant unascertainable.   In Claim 12, the phrase “the synchronization rod” line 2, is unclear and confusing since it is not known whether the recitation is a new and distinct limitation or a reference back to the previously defined “at least one synchronization rod”.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLennan [US 5,203,620].  McLennan teaches of an arrangement (fig. 1) comprising at least one drawer pull-out guide (12) and at least one locking device (fig. 2) for releasably locking a furniture part (11), extendably-supported on a furniture carcass (10) in at least one position relative to the furniture carcass, the drawer pull-out guide including a carcass rail (13) configured to be fixed to the furniture carcass and at least one extension rail (14), the extension rail being displaceably supported relative to the carcass rail between a fully closed position (fig. 1) and a fully open position (fig. 4), wherein the locking device includes a first locking component (22) configured to be 10fixed to the furniture carcass, and at least one second locking component (15) configured to be fixed to the extendably-supported furniture part, the first locking component and the second locking component being configured to be releasably locked to one another (fig. 4), wherein at least the second locking component includes a base member (16) and a locking element (19, 25) for releasably locking the first locking component, the locking element being pivotally 15supported about a pivoting axis on the base member (fig. 3), and the extension rail of the drawer pull-out guide can be releasably locked by the locking device in the fully open position (shown).  As to Claim 4, the second locking component includes at least one actuating lever (23) for unlocking the two locking components, wherein the 30at least one actuating lever is connected to the locking element in a movement-coupled manner (shown).  As to Claim 5, the locking element engages into a locking recess (viewed as the recess under projection (29) for instance) of the first locking component in a locked condition between the first locking component and the second locking component.  As to Claim 6, the base member of the second locking component includes a fastening interface (opening within (14) which is fastened to the drawer – fig. 3) for fastening the second locking component to the extendable furniture part.  As to Claim 7, the second locking component includes at least one spring element (20) for pre-stressing the locking element in a direction of a locking position.  As to Claim 8, the first locking component includes 15at least one inherent fastening device (such as a mechanical fastener or manufactured joint – as is conventional in the cabinet assembly art) for fastening the first locking component to the furniture carcass.  As to Claim 9, the first locking component includes at least one force storage member (29) for releasably locking the locking element (such as through friction force).  As to Claim 10, the first locking component includes at least one lead-in chamfer (such as the rounded lead edge of (29) as shown in fig. 1) for displaceably guiding the locking element.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McLennan in view of Bohle [US 2014/0060991].  McLennan teaches applicant’s basic inventive claimed arrangement as outlined {mapped} above, but does not show the inclusion of a coupling portion for a synchronization rod on the second locking component.  As to this feature, Bohle is cited as an evidence reference for the known use of an arrangement (fig. 1c) where a movable furniture part (201) includes a coupling portion (3, 10) for a synchronization rod (51, 101) within an analogous furniture art.  The coupling portion(s) and rod are used to synchronize components on opposite sides of the furniture part.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McLennan so that the furniture part incorporates a coupling portion connected to the locking element, and to include a rod in line with the coupling portion in view of Bohle’s teaching because this assembly would enhance the versatility of McLennan’s device by providing for the addition of oppositely positioned locking devices (i.e., a second locking device could be added) for increasing the furniture part locking potential while the addition of the rod would ensure that both locking devices where in sync and operating uniformly in both the locked and unlocked conditions.  Regarding Claim 3, as modified, the coupling portion includes a non- circular cross-section (note figs. 5a-5b for instance) for transmitting a pivoting movement in a form-locking manner.  Regarding Claims 11-12, as modified, the arrangement would include a second locking device (one locking device on each side of the furniture part), wherein the first locking device is arranged on a first side of the extendable furniture part and the second locking device is arranged on a second side, opposing the first side, of the extendable furniture part, wherein the two locking devices are connected to one another via the synchronization rod.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various drawer arrangements utilizing pull-out guides with a locking device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 28, 2022

/James O Hansen/Primary Examiner, Art Unit 3637